
	
		III
		111th CONGRESS
		1st Session
		S. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2009
			Mr. Schumer (for
			 himself, Mrs. Clinton,
			 Mrs. Boxer, Mrs. Feinstein, Mrs.
			 Hagan, Mr. Burr,
			 Mr. Kohl, and Mr. Feingold) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing and honoring Captain Chesley
		  Sully Sullenberger III, his co-pilot Jeffrey Skiles, the
		  crewmembers of U.S. Airways Flight 1549, and the first responders, ferry
		  operators and tug boat drivers of New York City, for their heroic and intuitive
		  roles in the safe emergency landing of U.S. Airways Flight
		  1549.
	
	
		Whereas Chesley Sullenberger III is a native of Danville,
			 California;
		Whereas Chesley Sullenberger III has a bachelor of science
			 degree from the United States Air Force Academy, a master of science degree
			 from Purdue University, and a master of the arts degree from the University of
			 Northern Colorado;
		Whereas Chesley Sullenberger III has been named a Visiting
			 Scholar at the University of California, Berkeley;
		Whereas Chesley Sullenberger III bravely served his
			 country as a United States Air Force fighter pilot;
		Whereas Chesley Sullenberger III has committed his career
			 to aviation safety by serving as an instructor, safety chairman, accident
			 investigator, and national technical committee member of the Air Line Pilots
			 Association;
		Whereas Chesley Sullenberger III has played an active role
			 in numerous accident investigations by the United States Air Force and the
			 National Transportation Safety Board;
		Whereas Chesley Sullenberger III has played an important
			 role in the development and implementation of the Crew Resource Management
			 course used at U.S. Airways, and has educated hundreds of his colleagues in the
			 course;
		Whereas Chesley Sullenberger III is a veteran pilot who
			 has flown for more than 40 years;
		Whereas Jeffrey Skiles is a native of Oregon,
			 Wisconsin;
		Whereas Jeffrey Skiles has been flying planes since he was
			 15 years old;
		Whereas Jeffrey Skiles has been an employee of U.S.
			 Airways for 25 years;
		Whereas, on January 15, 2009, Chesley Sullenberger III and
			 his co-pilot Jeffrey Skiles averted a devastating disaster by safely and
			 masterfully landing U.S. Airways Flight 1549 on the Hudson River in New York,
			 New York;
		Whereas Chesley Sullenberger III did not deplane his
			 aircraft until all 150 passengers and 4 other crewmembers were safely
			 evacuated;
		Whereas the crewmembers of U.S. Airways Flight 1549 and
			 the first responders, ferry operators, and tugboat drivers of New York City
			 played critical roles in ensuring that the passengers and crewmembers on the
			 airplane were expeditiously taken to safety, and that there were no fatalities
			 in the accident;
		Whereas Chesley Sullenberger III, Jeffrey Skiles, U.S.
			 Airways Flight 1549 crewmembers, and the first responders, ferry operators, and
			 tugboat drivers of New York City are true American heroes and are deserving of
			 the praise and gratitude of the Nation: Now, therefore, be it
		
	
		That the Senate recognizes and honors
			 Chesley Sullenberger III, Jeffrey Skiles, the crewmembers and passengers of
			 U.S. Airways Flight 1549, and the first responders, ferry operators, and
			 tugboat drivers of New York City for their heroic efforts in the safe emergency
			 landing of U.S. Airways Flight 1549, which saved 155 lives.
		
